Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
2. This communication is in response to Application No. 13/284,354 filed on October 25, 2011 and amendment presented on October 26, 2020 which amends claims 1-3, 5-8, 10-19 and 21-23 and presents arguments, is hereby acknowledged. Claims 1-3, 5-8, 10-19 and 21-23 are pending and subject to examination.

Response to Arguments
I.  Rejection of Claim 21 under 35 U.S.C. § 102


     Applicants argue at page 7 of the remarks, as filed, that Biniak fails to anticipate amended claim 21, because Biniak does not teach, at least, "routing [...] the first content data to a first one of a plurality of devices based on a classification of the first content data, and the second content data to a second one of the plurality of devices based on a classification of the second content data" Accordingly, for at least these reasons, Applicant respectfully requests that the rejection of independent claim 21 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made as discussed below.

II. Rejection of Claims 1-3, 5-8, 10-19, and 23 under 35 U.S.C. § 103

     
    Applicants argue claims 8 and 16 based on the arguments presented for Claim 1 at page 9 of the remarks. The same explanation is applicable to claims 8 and 16 as mentioned above with respect to claim 1.

     Applicants argue at pages 9-10 of the remarks, as filed, that Kudelski does not teach or suggest "sending [...] a signal from the first device to a second device" as claimed in amended independent claim 8 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made as discussed below.     
    
   Applicants argue claims 1 and 16 based on the arguments presented for Claim 8 at page 10 of the remarks. The same explanation is applicable to claims 1 and 16 as mentioned above with respect to claim 8.
    Therefore, the rejections to these claims 1 and 16 are hereby maintained.

C. The Office Action does not consider claim 1 "as a whole"


    
    The examiner respectfully disagrees and finds these arguments unpersuasive. The courts have explicitly stated that the prior art need not be solving the same problem as the applicant. SeeKSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007). For example, one may arrive at identical claimed invention by solving a completely different problem. The courts have further held that it is obvious to modify prior arts where there is a teaching, suggestion, or motivation to do so. In re Kahn, 441 F.3d 977, 986, 78 USPQ2d 1329, 1335 (Fed. Cir. 2006).Applicant’s Claim 8 recites “sending, a signal from first device and wherein the signal comprises tuning information” whereas claim 1 recites “sending, a synchronization signal comprises tuning information”.
    Examiner cited prior art reference Kudelski teaches sending, by the first device to a second device, a synchronization signal and cited prior art reference Kudelski teaches Mitchell teaches wherein synchronization signal comprising tuning information. Kudelski describes multimedia device sending synchronization command to Television set (second device) (Kudelski: [paragraph 0045-0046, 0054- Mitchell describes synchronization signal includes tuning information synchronization signal received at Television connected to STB 200 (second device) from Remote Device 204 (first device) causes tuning to Television connected to STB 200 (second device) to a specific channel (specific source). The function of synchronization signal of Kudelski is to send command and function of synchronization signal of Mitchell is to tune to a specific source of channel. Therefore, it would have been obvious to one ordinary skill in the art, at the time the claimed invention was made, to modify the teachings of Kudelski to include synchronization signal comprising tuning information and the tuning information causes tuning of the second device to a specific source of the second content as taught by Mitchell in order to tune to specific channel (paragraph 0066] in Mitchell).Therefore, Applicant’s argument is unpersuasive. Kudelski in view of Mitchell still teaches “sending, a synchronization signal comprises tuning information” as recited by amended Independent claim 1. 

Dependent claims 2-3, 5-7, 10-15, 17-19, and 22-23
Applicant argues these claims conditionally based upon arguments presented for their parent claim(s).Applicant’s arguments are persuasive. However, a new ground of rejections may appear below. See the detailed explanation and rejection below.

 Claim Rejections - 35 USC § 103
3.      The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


4.       The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
 5.          Claims 1-3, 5, 8, 11-12, 16-17 and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wollmershauser et al. (US 2009/0205008 A1); Kudelski et al. (US 2012/0036538 A1); and further in view of Mitchell et al. (US 2002/0162121 A1).
         Regarding claim 1, Wollmershauser teaches a method comprising outputting, at a first device, first content ([paragraph 0027] describe a local device customer premise equipment comprises STB (first device) receiving content (first content) from a service provider and displaying (e.g. outputting) content on the local device customer premise equipment comprises STB (first device));
     sending, by the first device to a time element, an indication of an event associated with the output of the first content ([paragraph 0015-0016, 0077] describes local device customer premise equipment comprises STB (first device) sending instructions to global clock (e.g. time element) provided by the service provider to provide a local play point 
     and sending by the first device to a second device, based on a communication from the time element, a synchronization signal comprising tuning information
 ([paragraph 0015-0016, 0058, 0077-0078] describes the local device i.e. customer premise equipment comprises STB (first device) sending synchronization signal includes tuning information to the remote device i.e. customer premise equipment comprises STB (second device) so that the remote device i.e. customer premise equipment comprises STB (second device) adjust its timing (i.e., its play point) based on information received from the local device i.e. customer premise equipment comprises STB (first device)),
     Wollmershauser fails to teach wherein synchronization signal configured to cause output, at the second device, second content, wherein the second content is different from, and contextually related to the first content, wherein synchronization signal comprising tuning information and wherein the tuning information is configured to cause tuning of the second device to a specific source of the second content.
     However, Kudelski teaches wherein synchronization signal configured to cause output, at the second device, second content ([paragraph 0054-0056] describes multimedia device sending command includes synchronizing information (i.e. synchronizing signal) to Television set (second device) and provides additional content information (second content) such as actor information related to content),  

     Therefore, it would have been obvious to one ordinary skill in the art, at the time the claimed invention was made, to modify the teachings of Wollmershauser to include synchronization signal configured to cause output, at the second device, second content and the second content is different from, and contextually related to the first content as taught by Kudelski in order to provide contextual information ([paragraph 0010] in Kudelski).
       Wollmershauser and Kudelski fails to teach wherein synchronization signal comprising tuning information and wherein the tuning information is configured to cause tuning of the second device to a specific source of the second content.
      However, Mitchell teaches wherein synchronization signal comprising tuning information and wherein the tuning information is configured to cause tuning of the second device to a specific source of the second content ([paragraph 0033, 0037] describes synchronization signal tuning information [Fig 2, paragraph 0032-0033] Television connected to STB 200 (second device) and  Remote Device 204 (first device) [0036-0037, 0066] describes synchronization signal received at Television connected to STB 200 (second device) from Remote Device 204 (first device) causes tuning to Television connected to STB 200 (second device) to a specific channel (specific source));


     Regarding claim 2, the combination of Wollmershauser, Kudelski and Mitchell teach the method wherein the synchronization signal comprises synchronization information associated with the first content (Wollmershauser: [paragraph 0015-0016, 0058] describe synchronization signal comprises synchronization information relating to the receiving content (first content) based upon time information).          

      Regarding claim 3, the combination of Wollmershauser, Kudelski and Mitchell teach the method, further comprising: synchronizing, by the second device based on the synchronization information, output of the second content at the second device with output of the first content at the first device (Kudelski: [paragraph 0045-0046, 0054-0056] describe providing of second content on Television set (second device) which is an additional content information (second content) such as actor information related to content of first device is based upon synchronization command).
    Therefore, it would have been obvious to one ordinary skill in the art, at the time the claimed invention was made, to modify the teachings of Wollmershauser to include synchronizing output of the second content at the second device with output of the first 

      Regarding claim 5, the combination of Wollmershauser, Kudelski and Mitchell teach the method wherein the event comprises at least one of: a channel tune, a remote tune, a remote control event, a playpoint audit, a playback event, a program event, or a playlist timing event (Wollmershauser: [paragraph 0015-0016, 0077] describes indication of playpoint (event) at the remote play point of remote device i.e. customer premise equipment comprises STB (second device).

       Regarding Claim 8, Wollmershauser teaches a method comprising: outputting, at a first device, a content control element ([paragraph 0027] describe a local device customer premise equipment comprises STB (first device) receiving clock information (content control element) from a service provider and displaying (e.g. outputting) content on the local device customer premise equipment comprises STB (first device)); 
      sending, based on an indication of an activation of the content control element by a user of the first device, a signal from the first device to a second device ([paragraph 0015-0016, 0077] describes local device customer premise equipment comprises STB (first device) sending instructions to global clock (e.g. time element) provided by the service provider to provide a local play point (event) associated with it a timestamp for use by the local device i.e. customer premise equipment comprises STB (first device)  in determining a local play point that corresponds to the remote play point of remote device i.e. customer premise equipment comprises STB (second device) [paragraph 
    Wollmershauser fails to teach wherein the signal comprises tuning information configured to cause the second device to tune to a specific source of the second content; wherein the signal is configured to cause output of second content by the second device, outputting, at the first device, based on the indication of the activation of the content control element, first content, wherein the first content contextually relates to the second contents and wherein the first content and the second content are different.
     However, Kudelski teaches wherein the signal is configured to cause output of second content by the second device ([paragraph 0045-0046, 0054-0056] describes multimedia provides content information such as actor information related to content on Television set (second device)),
    outputting, at the first device, based on the indication of the activation of the content control element, first content, wherein the first content contextually relates to the second contents and wherein the first content and the second content are different ([paragraph 0045-0046, 0054-0056] describes multimedia provides additional content information such as actor information related to content (contextual content which is different content) on Television set (second device) in response to received time code (control element) from broadcast server),

      Wollmershauser and Kudelski fails to teach wherein the signal comprises tuning information configured to cause the second device to tune to a specific source of the second content;
      However, Mitchell teaches wherein the signal comprises tuning information configured to cause the second device to tune to a specific source of the second content ([paragraph 0033, 0037] describes synchronization signal tuning information [Fig 2, paragraph 0032-0033] Television connected to STB 200 (second device) and  Remote Device 204 (first device) [0036-0037, 0066] describes synchronization signal received at Television connected to STB 200 (second device) from Remote Device 204 (first device) causes tuning to Television connected to STB 200 (second device) to a specific channel (specific source));
     Therefore, it would have been obvious to one ordinary skill in the art, at the time the claimed invention was made, to modify the teachings of Wollmershauser/Kudelski to include synchronization signal comprising tuning information and the tuning information causes tuning of the second device to a specific source of the second content as taught by Mitchell in order to tune to specific channel (paragraph 0066] in Mitchell).

Regarding claim 11, the combination of Wollmershauser, Kudelski and Mitchell teach the method wherein the signal comprises synchronization information associated with the first content (Kudelski: [paragraph 0045-0046, 0054-0056] describe synchronization command comprises synchronization information relating to the receiving content (first content) based upon time information).

      Regarding claim 12, the combination of Wollmershauser, Kudelski and Mitchell teach the method, further comprising: synchronizing, by the second device based on the synchronization information, output of the second content at the second device with output of the first content at the first device (Kudelski: [paragraph 0045-0046, 0054-0056] describe providing of second content on Television set (second device) which is an additional content information (second content) such as actor information related to content of first device is based upon synchronization command).    

       Regarding Claim 16, Wollmershauser teaches a method comprising: receiving, by a computing device, a communication from a time element, wherein the computing device is in communication with a first device outputting first content, and wherein the communication from the time element is associated with an indication of an event associated with the output of the first content ([paragraph 0027] describe a local device customer premise equipment comprises STB (first device) receiving content (first content) from a service provider and displaying (e.g. outputting) content on the local device customer premise equipment comprises STB (first device) [paragraph 0015-0016, 0077] describes local device customer premise equipment comprises STB (first 
     sending, based on the communication from the time element, a synchronization signal to a second device, wherein a synchronization signal comprising tuning information ([paragraph 0015-0016, 0058, 0077-0078] describes the local device i.e. customer premise equipment comprises STB (first device) sending synchronization signal includes tuning information to the remote device i.e. customer premise equipment comprises STB (second device) so that the remote device i.e. customer premise equipment comprises STB (second device) adjust its timing (i.e., its play point) based on information received from the local device i.e. customer premise equipment comprises STB (first device)),
   Wollmershauser fails to teach wherein the synchronization signal is configured to cause output of second content via the second device, wherein the second content contextually relates to, and is different from, the first content, wherein the synchronization signal comprises tuning information configured to cause the second device to tune to a specific source of the second content.
   However, Kudelski teaches wherein the synchronization signal is configured to cause output of second content via the second device ([paragraph 0054-0056] describes multimedia device sending command includes synchronizing information (i.e. 
     wherein the second content contextually relates to, and is different from, the first content ([paragraph 0054-0056 describes multimedia provides additional content information such as actor information related to content (contextual content which is different content) on Television set (second device)),
     Therefore, it would have been obvious to one ordinary skill in the art, at the time the claimed invention was made, to modify the teachings of Wollmershauser to include synchronization signal configured to cause output, at the second device, second content and the second content is different from, and contextually related to the first content as taught by Kudelski in order to provide contextual information ([paragraph 0010] in Kudelski).
      Wollmershauser and Kudelski fails to teach wherein the synchronization signal comprises tuning information configured to cause the second device to tune to a specific source of the second content.
      However, Mitchell teaches wherein the synchronization signal comprises tuning information configured to cause the second device to tune to a specific source of the second content ([paragraph 0033, 0037] describes synchronization signal tuning information [Fig 2, paragraph 0032-0033] Television connected to STB 200 (second device) and  Remote Device 204 (first device) [0036-0037, 0066] describes synchronization signal received at Television connected to STB 200 (second device) from Remote Device 204 (first device) causes tuning to Television connected to STB 200 (second device) to a specific channel (specific source));

 
    Regarding claim 17, this claim contains limitations found within that of claim 5 and the same rationale to rejection is used.  

     Regarding claim 19, this claim contains limitations found within that of claim 2 and the same rationale to rejection is used.

6.     Claims 6-7 are rejected under 35 U.S.C. 103 (a) as being unpatentable over Wollmershauser et al. (US 2009/0205008 A1); in view of Kudelski et al. (US 20120036538 A1); in view of in view of Mitchell et al. (US 2002/0162121 A1); and in further view of Yu et al. (US 2008/0253766 A1).    
       Regarding claim 6, Wollmershauser, Kudelski and Mitchell fails to teach the method wherein the first device comprises a display, and wherein sending, by the first device to the second device, the synchronization signal comprises sending, by the first device to the second device, the synchronization signal as an encoded light signal.
        However, Yu teaches the method wherein the first device comprises a display, and wherein sending, by the first device to the second device, the synchronization signal comprises sending, by the first device to the second device, the synchronization signal 
     Therefore, it would have been obvious to one ordinary skill in the art, at the time the claimed invention was made, to modify the teachings of Wollmershauser/ Kudelski / Mitchell to include the synchronization signal is transmitted as an encoded light signal as taught by Yu in order to provide an illumination light source, which is selectively utilized for illuminating a component in the electronic device and for transmitting data via optical pulses ([paragraph 0010] in Yu).

     Regarding claim 7, the combination of Wollmershauser, Kudelski, Mitchell and Yu teach the method of claim 6, wherein the second device comprises a light sensor, and wherein the method further comprises: receiving, by the second device via the light sensor, the encoded light signal (Yu: [paragraph 0061] describe the optical receiver involves utilization of a fast response photo sensing device which allows for a high data rate communication).
      Therefore, it would have been obvious to one ordinary skill in the art, at the time the claimed invention was made, to modify the teachings of Wollmershauser/ Kudelski / Mitchell to include provide the second device comprises a light sensor for receiving the encoded light signal as taught by Yu in order to provide an illumination light source, which is selectively utilized for illuminating a component in the electronic device and for transmitting data via optical pulses ([paragraph 0010] in Yu).

7.     Claims 10, 14-15  and 22-23 are rejected under 35 U.S.C. 103(a) as being unpatentable over Wollmershauser et al. (US 2009/0205008 A1); in view of Kudelski et al. (US 20120036538 A1); in view of in view of Mitchell et al. (US 2002/0162121 A1); and in further view of Drucker et al. (US 2009/0150939 A1).
           Regarding claim 10, Wollmershauser, Kudelski and Mitchell fails to teach the method wherein the signal comprises control information configured to cause the second device to record the second content.
         However, Drucker teaches the method wherein the signal comprises control information configured to cause the second device to record the second content (Drucker: [paragraph 0048] describe a first content (media) prompt a significant event (a synchronized contextual content) can be recorded on DVR and allows the content consumer to recall significant event at a later time).
       Therefore, it would have been obvious to one ordinary skill in the art, at the time the claimed invention was made, to modify the teachings of Wollmershauser/ Kudelski /Mitchell to include the signal comprises control information for causing the second device to record the second content as taught by Drucker in order to provide media segments can be recorded for imminent display, such as media segments that include significant events ([Abstract] in Drucker).
 
       Regarding claim 14, Wollmershauser, Kudelski and Mitchell fails to teach the method wherein the content control element comprises a user selectable element.
       However, Drucker teaches the method wherein the content control element comprises a user selectable element ([paragraph 0053] describe that user can select 
         Therefore, it would have been obvious to one ordinary skill in the art, at the time the claimed invention was made, to modify the teachings of Wollmershauser/ Kudelski /Mitchell to include the content control element is a user selectable element as taught by Drucker in order to select content that is suitable or appropriate based upon media based upon user settings, interaction or transaction histories, relevance indicators ([paragraph 0053] in Drucker).

        Regarding claim 15, Wollmershauser, Kudelski and Mitchell fails to teach the method wherein the first content on the first device comprises supplemental information contextually associated with the second content provided by the second device
         However, Drucker teaches the method wherein the first content on the first device comprises supplemental information contextually associated with the second content provided by the second device ([paragraph 0032] describe presentation component can transmit media and can receive contextual content which can be additional information or advertisements relating to elements, features, objects, or events included in media). 
       Therefore, it would have been obvious to one ordinary skill in the art, at the time the claimed invention was made, to modify the teachings of Wollmershauser/ Kudelski/ Mitchell to include supplemental information contextually relating to the second content provided by the second device as taught by Drucker in order to provide additional information in order to appease a content consumer's ([paragraph 0003] in Drucker).
Regarding claim 22, Wollmershauser, Kudelski and Mitchell fails to teach the method wherein the signal comprises control information configured to cause the second device to record the second content.
         However, Drucker teaches the method wherein the signal comprises control information configured to cause the second device to record the second content (Drucker: [paragraph 0048] describe a first content (media) prompt a significant event (a synchronized contextual content) can be recorded on DVR and allows the content consumer to recall significant event at a later time).
       Therefore, it would have been obvious to one ordinary skill in the art, at the time the claimed invention was made, to modify the teachings of Wollmershauser /Kudelski/Mitchell to include the signal comprises control information for causing the second device to record the second content as taught by Drucker in order to provide media segments can be recorded for imminent display, such as media segments that include significant events ([Abstract] in Drucker).
    
       Regarding claim 23, this claim contains limitations found within that of claim 22 and the same rationale to rejection is used.

8.        Claims 13 and 18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Wollmershauser et al. (US 2009/0205008 A1); in view of Kudelski et al. (US 20120036538 A1); in view of in view of Mitchell et al. (US 2002/0162121 A1); and in further view of Sherwood et al. (US 2012/0060100 A1).
          Regarding claim 13, Wollmershauser, Kudelski and Mitchell fails to teach the method wherein the first device comprises an Internet Protocol compatible device comprising a first display.
           However, Sherwood teaches the method wherein the first device comprises an Internet Protocol compatible device comprising a first display ([paragraph 0021, 0090] describe displaying a list of rendering devices capable of rendering the identified media content wherein the media handler application displays the list after receiving the information which specifies the first media action and the identified media content. The media handler application 103 may identify the media rendering devices using one or more media communication protocols, such as, for example, the UPnP standard, the UPnP AV standard and/or the DLNA standard).
      Therefore, it would have been obvious to one ordinary skill in the art, at the time the claimed invention was made, to modify the teachings of Wollmershauser /Kudelski / Mitchell to include the first device is an Internet Protocol compatible device having a first display as taught by Sherwood in order to provide a method for transferring media content ([paragraph 0002] in Sherwood).   

      Regarding claim 18, the combination of Wollmershauser, Kudelski and Mitchell fails to teach the method, further comprising: receiving, by the computing device from the first device, data associated with the first content.
      However, Sherwood teaches the method, further comprising: receiving, by the computing device from the first device, data associated with the first content 
   Therefore, it would have been obvious to one ordinary skill in the art, at the time the claimed invention was made, to modify the teachings of Wollmershauser/ Kudelski / Mitchell to include the computing device is configured to receive data from the first device relating to the first content as taught by Sherwood in order to transfer media content ([paragraph 0015] in Sherwood).

9.     Claim 21 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Biniak et al. (US 2008/0081700 A1); and further in view of Matz et al. (US 2005/0033849 A1).
          Regarding Claim 21, Biniak teaches a method comprising: receiving, by a synchronization computing device, first content data and second content data, wherein the first content data is contextually related to the second content data ([paragraph 0037-0039] describes Social Media Platform (synchronizing computing device) receiving first content from original content source and receiving contextual content from contextual secondary content source and the content from the original content source is synchronized with the content from the contextual content source);
       and routing, by the synchronization computing device ([paragraph 0041] describes multiple devices may be any to receive the content and contextual content. For example, the device 28 may be a personal computer, a mobile phone, PDAs, laptops, wireless email devices, handheld gaming units and/or PocketPC ([paragraph 0046-0048] describes social media platform (synchronizing computing device) provides 
       Biniak fails to teach the first content data to a first one of a plurality of devices based on a classification of the first content data, and the second content data to a second one of the plurality of devices based on a classification of the second content data.
     However, Matz teaches the first content data to a first one of a plurality of devices based on a classification of the first content data ([paragraph 0029, 0040] describes tags corresponding to classification of media content and plurality of client devices such as 114, 116 etc. [paragraph 0010, 0029-0030, 0033] describes sending content (first content) based on tags corresponding to classification of media content to client device i.e. 114),
     and the second content data to a second one of the plurality of devices based on a classification of the second content data ([paragraph 0029, 0040] describes tags corresponding to classification of media content and plurality of client devices such as 114, 116 etc. [paragraph 0010, 0029-0030, 0033] describes sending another content (second content) based on tags corresponding to classification of media content to client device i.e. 116).
    Therefore, it would have been obvious to one ordinary skill in the art, at the time the claimed invention was made, to modify the teachings of Biniak to include first content .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
-    Maharajh et al., US 2013/0166580 A1, digital mobile media delivery.
-    Ishioka et al., US 2004/0055013 A1, transmitting a time adjustment signal included in a broadcast signal from a broadcast reception apparatus to the host device.

        Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tonia Dollinger can be reached on 571-272-4170.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/ANDREW C GEORGANDELLIS/Primary Examiner, Art Unit 2459